Citation Nr: 1021597	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1978 to May 1982 and in the Army National Guard from 
November 1993 to March 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The Veteran testified at an April 2009 hearing before the 
undersigned Veterans' Law Judge and a transcript of that 
hearing is of record.  

In July 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
additional development.  The action specified in the July 
2009 Remand is completed and the matter has been properly 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's residuals of a gunshot wound to the left lower 
extremity were not permanently aggravated by an injury or 
disease incurred during active duty for training or by an 
injury incurred during inactive duty for training.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a gunshot wound to the left lower extremity have 
not been met.  38 U.S.C.A. §§ 101(21), (22), (24); 1110, 
1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.304, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.   

Here, the duty to notify was satisfied by a letter sent to 
the Veteran in September 2009.  This letter informed the 
Veteran of what evidence is required to substantiate his 
claim and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in September 2009.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in January 2010 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, 
as well as VA treatment records.  The RO also made multiple 
attempts to obtain medical records of private treatment for 
the Veteran's gunshot wound from Mercy Hospital in Chicago, 
Illinois, but these records had been destroyed.  A formal 
finding of unavailability is of record.  

The Veteran was provided an opportunity to set forth his or 
her contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was also afforded a VA 
medical examination in August 2007.  This examination 
provided VA with adequate information to adjudicate the 
Veteran's claim.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for 
residuals of a gunshot wound to the left leg, asserting that 
this injury was permanently aggravated by his service in the 
Army National Guard.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d) (2009).

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1131.

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves or National 
Guard members for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Inactive duty for training is generally 
duty (other than full-time duty) prescribed for Reserves or 
performed by a member of the National Guard of any state.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Annual training is an example of active duty for training 
while weekend drills are inactive duty.  

VA's Office of General Counsel has defined "injury" as harm 
resulting from an external trauma, while "disease" is 
defined as some type of internal infection or degenerative 
process.  VAOPGCPREC 04-2002 (May 14, 2002).  

Presumptive periods do not apply to active duty for training 
or inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Therefore, favorable application of 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 38 
U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding 
the appellant's service is not available.

The Veteran enlisted in the Army National Guard in 1993.  A 
Report of Medical Examination completed in August 1993 for 
purposes of enlistment does not indicate that the Veteran 
suffered from a prior gunshot wound to the left lower 
extremity and a Report of Medical History completed by the 
Veteran at the same time is also absent any mention of this 
past injury.  However, at separation from service in February 
1994, the examiner noted that the Veteran had fractured his 
fibula approximately twelve years ago secondary to a gunshot 
wound.  There is no evidence in the Veteran's service 
treatment records of any new injury to the left lower 
extremity during the Veteran's active duty for training.  

An Entrance Physical Standards Board Proceeding form dated 
February 1994 records that the Veteran sustained a gunshot 
wound to the left mid tibia approximately six to seven years 
ago and is currently experiencing pain in the left tibia and 
foot with running.  Objective findings included x-rays 
showing a healed mid fibula fracture with retained bullet 
fragments, tenderness to palpation of the left mid tibia, and 
bullet entry and exit wounds.  The Veteran was neuro-
vascularly intact and had full range of motion of the left 
ankle and knee.  The examiners determined that the Veteran's 
injury had not been permanently aggravated by his military 
service, but recommended that he be separated from the Army 
for failure to meet medical procurement standards.  

Also of record is a February 1994 letter the Veteran wrote to 
his superiors asking that his separation from service be 
expedited because his son had a medical condition that 
required his attention.  

There are no post-service medical records in the Veteran's 
claim folder other than VA treatment records from November 
2006 through the present.  While a March 2008 treatment 
record notes that the Veteran fractured both his legs in the 
past, the Veteran actually denied any difficulties with his 
lower extremities, providing further evidence against the 
Veteran's claim.  VA treatment records beginning in January 
2009 do note that the Veteran has some pain in his legs at 
times, but this appears to be attributed to an injury the 
Veteran sustained to his low back at his place of employment 
in September 2008.  He had lumbar spine fusion surgery in 
February 2009.

In August 2007, the Veteran was afforded a VA examination, 
which included both a physical examination and a review of 
the Veteran's claim file.  At the examination, the Veteran 
described a gunshot wound to the left lower extremity in 
1993, just months before he entered the Army National Guard.  
He denied any complications post injury, but claimed to have 
undergone physical therapy for persistent pain for an 
unspecified period of time.  He reported that after 
enlistment, he found it difficult to perform the physical 
requirements of basic training due to pain in the left lower 
extremity and was eventually discharged.  He complained that 
currently he is unable to walk long distances without pain 
and occasional cramping of the muscles in his foot and has a 
dull ache in the left lower extremity.  He takes no pain 
medication for his condition.  

The examiner reported that the gunshot wound caused injury to 
the gastrocnemius and soleus muscles, but that there were no 
bone, nerve, vascular, or tendon injuries and no muscle 
herniation or loss of deep facia or muscle substance.  The 
injury caused pain, but not decreased coordination, increased 
fatigability, weakness, or uncertainty of movement.  The 
Veteran had full range of motion in his ankle and knee.  The 
examiner noted that the Veteran had flair-ups of moderate 
severity caused by physical exertion or other stress on the 
left lower extremity which last for several hours after the 
precipitating activity is ceased.  The Veteran had normal 
strength in the lower extremities and the examiner determined 
that in terms of comfort, endurance, and strength, the 
Veteran's muscle function in the left lower extremity was 
sufficient to perform activities of daily living.  

The Veteran also had a circular scar approximately the size 
of a pencil eraser (1 centimeter by 1 centimeter) caused by 
the bullet entry wound on the lateral left lower extremity.  
No exit wound was observed.  The scar was not adherent or 
painful.  An x-ray showed multiple metallic fragments in the 
mid left calf and an old fibular fracture, healed with mild 
deformity.  

The examiner diagnosed the Veteran with intermittent 
musculoligamentous strain of the left lower extremity 
secondary to a gunshot wound to the left lower extremity with 
fibula fracture.  The examiner concluded that the Veteran's 
disability would cause some moderate impairment with exercise 
and sports, but would not affect other activities of daily 
living such as chores, shopping, recreation, traveling, 
feeding, bathing, dressing, toileting, and grooming.  The 
examiner opined that it was less likely than not that the 
Veteran's military service permanently aggravated the 
residuals of his gunshot wound to the left lower extremity 
beyond the usual progression of the disability.  The examiner 
explained that the Veteran denied any subsequent injury or 
trauma to the leg while in service and that it was unlikely 
that the physical activities he participated in during 
service caused any permanent aggravation of the condition.  
Rather, the examiner stated that it was likely that the 
Veteran would have experienced similar symptoms to the same 
degree had he not participated in military service.  

At his April 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he could no longer stand or 
walk for long periods of time and that he used a cane for 
support.  He also testified that he had pain in his left 
foot.  He stated that before he joined the Army National 
Guard, he was able to engage in physical activity without any 
problems, but that since his military service, his leg has 
not been the same.  

After a careful review of all the evidence of record, the 
Board finds that the Veteran's residuals of a gunshot wound 
to the left lower extremity were not permanently aggravated 
by a disease or injury during his active duty for training.  
Both the doctors who examined the Veteran prior to his 
separation from the Army National Guard and the August 2007 
VA examiner concluded that the Veteran's disability was not 
permanently aggravated by his military service.  The VA 
examiner concluded that the Veteran would have experienced 
the same symptoms whether or not he served in the military.  

Additionally, are no post-service medical records showing 
complaints of or treatment for residuals of a gunshot wound.  
In March 2008, the Veteran actually denied any problems with 
the lower extremities and he only started complaining of pain 
in the lower extremities after he injured his lumbar spine in 
September 2008.  

While the Board has considered the Veteran's testimony that 
he experienced pain and weakness in his left lower extremity 
after discharge from the Army National Guard, the question of 
whether this was the result of a permanent aggravation of his 
prior gunshot wound, or normally expected manifestation of 
his injury that he would have experienced regardless of his 
military service is a question for a medical professional.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; and lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Additionally, the Board notes that the Veteran does not 
always appear to be a reliable historian.  While service 
treatment records suggest that the Veteran's gunshot wound to 
the left lower extremity preceded his service in the National 
Guard by a number of years, the Veteran reported at his 
August 2007 VA examination that his gunshot wound occurred 
only a few months prior to service.  And at his April 2009 
hearing the Veteran implied that he used a cane due to 
residual pain and weakness secondary to his gunshot wound, 
although VA treatment records suggest that the Veteran began 
using a cane after his lumbar spine injury and subsequent 
surgery.  In view of these inconsistencies, the Board finds 
that his testimony is not particularly credible and that 
other evidence of record, especially objective medical 
evidence,  has a higher probative value.  Accordingly, for 
all the above reasons, entitlement to service connection for 
residuals of a gunshot wound to the left lower extremity is 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for residuals of a gunshot 
wound to the left lower extremity is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


